Citation Nr: 9902307	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $ 
6,248.00.


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.

This matter arises from a June 1998 decision rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO).


REMAND

In his substantive appeal the veteran requested an 
opportunity to present sworn testimony before a traveling 
Member of the Board of Veterans Appeals.  Accordingly, as an 
appellant is entitled to a hearing if one is requested, 38 
C.F.R. § 20.700(a) (1998), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veterans name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
